                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

ROBERT REEVES, #135679,

                  Petitioner,
                                            CASE NO. 2:14-CV-10977
v.                                          HON. GEORGE CARAM STEEH

CATHLEEN STODDARD,

                  Respondent.
                                       /

           OPINION AND ORDER AFTER REMAND DENYING
          THE PETITION FOR A WRIT OF HABEAS CORPUS,
         BUT GRANTING A CERTIFICATE OF APPEALABILITY

I.    Introduction

      This is a habeas case brought pursuant to 28 U.S.C. § 2254. The

matter is currently before the Court on remand from the United States

Court of Appeals for the Sixth Circuit for further consideration of the

petitioner’s claim that his convictions and sentences for both child sexually

abusive material or activity, MICH. COMP. LAWS § 750.145c(2), and using

the computer/internet to commit that crime, MICH. COMP. LAWS §

750.145d(2)(f), violate the Double Jeopardy Clause. Reeves v. Campbell,

708 F. App’x 230 (6th Cir. 2017). The Sixth Circuit found that the

petitioner’s two offenses constitute the same statutory offense under the

                                      -1-
Double Jeopardy Clause because the lesser included offense, MICH. COMP.

LAWS § 750.145c, requires no proof beyond that which is required for

conviction of the greater offense, MICH. COMP. LAWS § 750.145d. Id. at 240

(citing Brown v. Ohio, 432 U.S. 161 (1977), and Blockburger v. United

States, 284 U.S. 299 (1932)). The Sixth Circuit concluded that the

Michigan Court of Appeals’ rejection of the double jeopardy claim on the

merits was thus contrary to, or involved an unreasonable application of,

clearly established Federal law, as determined by the Supreme Court

precedent. Id. at 241. The Sixth Circuit then determined that the

respondent forfeited arguments that the Michigan Legislature authorized

cumulative punishments and/or that the petitioner committed multiple

criminal acts supporting the convictions on appeal by failing to raise them

in district court and remanded the case for the parties to brief the two new

arguments and for this Court to address whether the Michigan Legislature

authorized cumulative punishments for the offenses at issue and whether

the petitioner committed multiple criminal acts thereby permitting multiple

punishments. Id. at 241-42.1


      1
       The Sixth Circuit only granted a certificate of appealability on the double
jeopardy claim, including whether it was procedurally defaulted and whether the default
was excused by appellate counsel’s failure to raise the claim on direct appeal. The
Sixth Circuit ruled that the claim was procedurally defaulted but that the ineffective
assistance of appellate counsel excused the default.

                                          -2-
       The petitioner, who is represented by counsel on remand, was

discharged from state custody on April 2, 2016 while the case was pending

before the Sixth Circuit. See Offender Profile, Michigan Offender Tracking

Information System (“OTIS”),

http://mdocweb.state.mi.us/OTIS2/otis2.aspx?mdocNumber=135679. The

parties have submitted supplemental briefing on the issues before the

Court on remand.2

II.    Discussion

       A.     Forfeiture

       As an initial matter, the petitioner asserts that the respondent has

forfeited the two defenses before the Court on remand by failing to

previously raise them. The Court disagrees. First, the Sixth Circuit

explicitly remanded the case to this Court for further consideration of those

defenses. Had the Sixth Circuit believed them to be forfeited before the

district court (not just for purposes of the appeal because they had not

been previously raised), the Sixth Circuit would have just issued a final




       2
         Because the Sixth Circuit only granted a certificate of appealability on the double
jeopardy claim, the Court need not re-address the other unrelated claims raised in the
habeas petition. The Court hereby adopts and incorporates its prior opinion denying
relief on those other unrelated habeas claims.

                                            -3-
ruling on the double jeopardy claim without ordering a remand for further

review.

      Second, while a party may forfeit a claim or a defense by failing to

raise it in a timely manner, such a drastic measure is not required and the

Court has discretion to consider issues that are essential to the proper

resolution of a case. See, e.g., Day v. McDonough, 547 U.S. 198, 209

(2006) (holding that “district courts are permitted, but not obliged, to

consider, sua sponte, the timeliness of a state prisoner’s habeas petition” -

even when the State fails to raise the issue); Granberry v. Greer, 481 U.S.

129, 133 (1987) (stating that an appellate court “is not required to dismiss

for nonexhaustion notwithstanding the State’s failure to raise it, and the

court is not obligated to regard the State’s omission as an absolute waiver

of the claim”); see also Wood v. Milyard, 566 U.S. 463, 466 (2012) (“Our

precedent establishes that a court may consider a statute of limitations or

other threshold bar the State failed to raise in answering a habeas

petition.”).

      Third, the petitioner is not entitled to habeas relief because the

respondent failed to previously raise the defenses at issue on remand. It is

well-established that a default judgment is unavailable in a habeas

proceeding under 28 U.S.C. § 2254 based upon the State’s failure to

                                      -4-
respond to the petition. See Allen v. Perini, 424 F.2d 134, 138 (6th

Cir.1970); Alder v. Burt, 240 F. Supp. 2d 651, 677 (E.D. Mich. 2003);

accord Gordon v. Duran, 895 F.2d 610, 612 (9th Cir. 1990); Aziz v.

Leferve, 830 F.2d 184, 197 (11th Cir. 1987); Lemmons v. O’Sullivan, 54

F.2d 357, 364-65 (7th Cir. 1985). The petitioner bears the burden of

establishing that he is being held in violation of his constitutional rights and

is entitled to federal habeas relief. See Williams v. Taylor, 529 U.S. 362

(2000); Perini, 424 F.2d at 138; Bradford v. Romanowski, No. 2:05-CV-

72889, 2012 WL 441140, *9 (E.D. Mich. Feb. 10, 2012). Accordingly, the

Court shall proceed to address the merits of the issues before the Court on

remand.3

      B.     Merits

      The Fifth Amendment to the United States Constitution commands

that no "person be subject for the same offence to be twice put in jeopardy

of life or limb." U.S. Const. amend. V. The Double Jeopardy Clause

provides three basic protections: "[It] protects against a second

prosecution for the same offense after acquittal. It protects against a



      3
        The parties also discuss the appropriate standard of review for consideration of
the double jeopardy claim on remand. The Court need not address this issue, however,
given that it would reach the same result under a deferential or a de novo standard of
review.

                                          -5-
second prosecution for the same offense after conviction. And it protects

against multiple punishments for the same offense." North Carolina v.

Pearce, 395 U.S. 711, 717 (1969) (footnotes omitted). "These protections

stem from the underlying premise that a defendant should not be twice

tried or punished for the same offense." Shiro v. Farley, 510 U.S. 222, 229

(1994) (citing United States v. Wilson, 420 U.S. 332, 339 (1975)).

      In the context of multiple punishments, however, the Double

Jeopardy Clause does not prohibit a state from defining one act of conduct

to constitute two separate criminal offenses. As the Supreme Court has

explained, "[b]ecause the substantive power to prescribe crimes and

determine punishments is vested with the legislature . . ., the question

under the Double Jeopardy Clause whether punishments are ‘multiple' is

essentially one of legislative intent." Ohio v. Johnson, 467 U.S. 493, 499

(1984). Thus, "even if the two statutes proscribe the same conduct, the

Double Jeopardy Clause does not prevent the imposition of cumulative

punishments if the state legislature clearly intends to impose them."

Brimmage v. Sumner, 793 F.2d 1014, 1015 (9th Cir. 1986). When "a

legislature specifically authorizes cumulative punishments under two

statutes, . . . a court's task of statutory construction is at an end and the

prosecutor may seek and the trial court or jury may impose cumulative

                                       -6-
punishment under such statutes in a single trial." Missouri v. Hunter, 459

U.S. 359, 368-69 (1983). In determining whether the a state legislature

intended to authorize separate, cumulative punishments under the

circumstances presented, the Court "must accept the state court's

interpretation of the legislative intent for the imposition of multiple

punishments." Brimmage, 793 F.2d at 1015; see also Hunter, 459 U.S. at

368.

       Under Michigan law, the intent of the Legislature is determined first

by the words of the statute itself. The Michigan Supreme Court has

explained:

       When interpreting statutes, our goal is to give effect to the
       Legislature's intent, focusing first on the statute's plain
       language. In so doing, we examine the statute as a whole,
       reading individual words and phrases in the context of the
       entire legislative scheme. When a statute's language is
       unambiguous, the Legislature must have intended the meaning
       clearly expressed, and the statute must be enforced as written.

Kemp v. Farm Bureau Gen. Ins. Co. of Mich., 500 Mich. 245, 901 N.W.2d

534, 538-39 (Mich. 2017) (quotations and citation footnotes omitted); see

also Driver v. Naini, 490 Mich. 239, 802 N.W.2d 311, 316 (2011) (“Statutory

provisions must be read in the context of the entire act, giving every word

its plain and ordinary meaning.”).

       In this case, the Michigan Legislature has expressed an intent for

                                       -7-
multiple punishments for the two offenses. The petitioner pleaded guilty to

child sexually abusive material or activity in violation of MICH. COMP. LAWS §

750.145c(2), and using the computer/internet to commit that crime in

violation of MICH. COMP. LAWS § 750.145d. The latter statute specifically

provides that “[t]his section does not prohibit a person from being charged

with, convicted of, or punished for any other violation of law committed by

that person while violating or attempting to violate this section, including the

underlying offense.” MICH. COMP. LAWS § 750.145d(4). The next section of

that statute provides that [t]his section applies regardless of whether the

person is convicted of committing, attempting to commit, conspiring to

commit, or soliciting another person to commit the underlying offense.”

MICH. COMP. LAWS § 750.145d(5). Additionally, the statute provides that

the court “may order a term of imprisonment under this section to be

served consecutively to any term of imprisonment imposed for conviction of

the underlying offense.” MICH. COMP. LAWS § 750.145d(3). The statutory

language thus makes clear that it was the intent of the Michigan Legislature

to authorize multiple punishments for the petitioner’s two offenses.

Consequently, it cannot be said that the petitioner's convictions for both

child sexually abusive material or activity, MICH. COMP. LAWS § 750.145c(2),

and using the computer/internet to commit that crime, MICH. COMP. LAWS §

                                      -8-
750.145d(2)(f), violate double jeopardy principles.

      Both parties acknowledge that the Michigan courts have not

addressed the double jeopardy issue or legislative intent with respect to the

statutory provisions involved in this case. The lack of state case law on the

issue, however, is not dispositive because the statutory language is clear

and expresses the Michigan Legislature’s intent to authorize multiple

punishments for the two offenses. When the statutory language is

unambiguous, a court’s inquiry “both begins and ends with the text itself.”

United States v. Bedford, _ F.3d _, 2019 WL 286918, *3 (6th Cir. Jan. 23,

2019) (citing United States v. Ron Pair Enters., Inc., 489 U.S. 235, 240-41

(1989)); United States v. Jackson, 635 F.3d 205, 209 (6th Cir. 2011); see

also Kemp, 901 N.W.2d at 538-39 . To be sure, the lack of case law on

this issue is unsurprising given the clear statutory language.

      The petitioner asserts that the foregoing statutory language

authorizing multiple punishments violates the Michigan Constitution and is

thus invalid under Michigan law. The petitioner cites People v. Smith, 478

Mich. 292, 733 N.W.2d 351 (2007), and a Montana state law case, in

support of this argument. To the extent that the petitioner asserts that the

language authorizing multiple punishments violates the Michigan

Constitution, he is not entitled to relief. Such a claim is not cognizable on

                                      -9-
federal habeas review because it is a state law claim. See Austin v.

Jackson, 213 F.3d 298, 300 (6th Cir.2000). State courts are the final

arbiters of state law and the federal courts will not intervene in such

matters. Lewis v. Jeffers, 497 U.S. 764, 780 (1990); Oviedo v. Jago, 809

F.2d 326, 328 (6th Cir.1987); see also Bradshaw v. Richey, 546 U.S. 74,

76 (2005); Sanford v. Yukins, 288 F.3d 855, 860 (6th Cir.2002). Habeas

relief does not lie for perceived errors of state law. Estelle v. McGuire, 502

U.S. 62, 67-68 (1991). The petitioner thus fails to state a claim upon which

relief may be granted as to any such claim.

      Moreover, the petitioner’s reliance upon Smith is misplaced. In

Smith, the Michigan Supreme Court held that the “same elements” test set

forth in Blockburger applies in the context of multiple punishments as it

does in the case of successive prosecutions under the Michigan

Constitution, overruling People v. Robideau 419 Mich. 458, 355 N.W.2d

592 (1984), and held that the defendant’s convictions for first-degree felony

murder and a non-predicate armed robbery passed the same elements test

and did not violate double jeopardy principles under state or federal law.

Smith, 733 N.W.2d at 363-65. The petitioner cites the Michigan Supreme

Court’s language in Smith that the ratifiers of the Michigan Constitution

intended that Michigan’s double jeopardy provision “be construed

                                     -10-
consistently with then-existing Michigan case law and with the

interpretation given to the Fifth Amendment by federal courts at the time of

ratification,” id. at 363-64, to argue that the legislative intent analysis of

Missouri v. Hunter, 459 U.S. 359 (1983), is inapplicable under Michigan law

such that the Michigan Legislature cannot authorize multiple punishments.

This is a misreading of Smith. The Michigan Supreme Court in Smith went

on to explain that in interpreting “same offense” in the context of multiple

punishments, courts must first determine whether the legislature expressed

a clear intention that multiple punishments be imposed and that, if the

legislature has not clearly expressed such an intent, then the courts should

apply the “same elements” test of Blockburger to determine whether

multiple punishments are permitted. Id. at 316 (citing Missouri v. Hunter,

459 U.S. 359, 368 (1983), and Wayne Co. Prosecutor v. Recorder’s Ct.

Judge, 406 Mich. 374, 280 N.W.2d 793 (1979)). The Michigan Supreme

Court has since clearly indicated that the multiple punishments strand of

the double jeopardy clauses of the Michigan and United States

Constitutions are “designed to ensure that the courts confine their

sentences to the limits established by the legislature,” act as a restraint on

the prosecutor and the courts, and are not violated when a legislature

specifically authorizes cumulative punishments under two statutes. See

                                       -11-
People v. Miller, 498 Mich. 13, 869 N.W.2d 204, 208-09 (2015) (citing

Missouri, Smith, and additional cases); see also People v. Moore, No.

332554, 2017 WL 4077514, *1 (Mich. Ct. App. Sept. 14, 2017)

(unpublished case citing Smith); People v. Tyler, No. 276769, 2008 WL

2917631, *4-5 (Mich. Ct. App. July 29, 2008) (rejecting similar Smith-based

argument, stating that the “legislative intent” concept has long existed, and

citing Albrecht v. United States, 273 U.S. 1, 11 (1927)).

      Lastly, the Court is not persuaded by the reasoning of the Montana

Supreme Court in State v. Guillaume, 975 P.2d 312 (Mont. 1999),

discussing Montana law, given the foregoing discussion of Michigan law.

The Montana Supreme Court has also limited the scope of Guillaume to

cases involving additional punishment mandated by the use of a weapon.

See, e.g., State v. Anderson, 32 P.2d 750, 753 (Mont. 2001); State v. Park,

30 P.2d 1062, 1064 (2001). The petitioner fails to establish that the

statutory language authorizing multiple punishments for his offenses is

invalid under state or federal law. The petitioner’s convictions and

sentences for both child sexually abusive activity and using the

internet/computer to commit that crime are authorized by the Michigan

Legislature and thus do not violate the Double Jeopardy Clause.

      Given this determination, the Court need not address the second

                                     -12-
issue on remand as to whether the petitioner committed multiple criminal

acts thereby permitting multiple punishments. Nonetheless, in the spirit of

completeness and complying with the remand order, the Court shall briefly

address the issue.

      The child sexually abusive activity statute provides, in relevant part,

that a person is guilty of a felony if he or she “attempts or prepares or

conspires to arrange for, produce, make, copy, reproduce, or finance any

child sexually abusive activity...” MICH. COMP. LAWS § 750.145c(2). The

internet/computer statute provides that a person is guilty of a felony if he or

she uses the internet or computer to commit that crime. MICH. COMP. LAWS

§ 750.145d(1), (2)(f), The record in this case indicates that the petitioner

committed multiple criminal acts permitting multiple punishments under

those statutes. At the plea hearing, the petitioner admitted to using the

internet between August 23, 2006 and April 29, 2007 to communicate with

a person who he believed was a 14-year-old girl (turning 15 years old) to

arrange a meeting with her to engage in sexual activity. The petitioner also

admitted to arriving at a location in Novi, Michigan on April 29, 2007 to

meet with her to engage in sexual activity. See 10/10/07 Plea Hrg. Tr., p.

17. This shows that the petitioner used the computer for a series of

communications to arrange to meet with the perceived underage girl for

                                      -13-
sexual activity so as to justify his conviction under MICH. COMP. LAWS

§ 750.145d(2)(f), and that he then committed a separate act of traveling in

person to meet her in order to produce or make the sexual activity occur,

which did not require the use of a computer, so as to justify his conviction

under MICH. COMP. LAWS § 750.145c(2).

       The Court recognizes that the petitioner’s plea form (signed by the

petitioner and defense counsel only) is somewhat inconsistent with the

factual basis provided at the plea hearing because the form states that the

petitioner “contacted a person [he] believed to be 14 years old to have sex

with [her] and used the computer.” This inconsistency, however, does not

change the fact that the petitioner engaged in multiple acts to arrange to

meet with the perceived underage girl for sexual activity – with the use of a

computer – and then engaged in one act to meet her to make that sexual

activity happen – without the use of a computer – as set forth in his plea on

the record before the trial court. The petitioner’s statements in response to

counsel’s questions on the record were accepted as the factual basis for

his plea to the two charges.4 It is well-established that “the representations

of a defendant [and] his lawyer [at a plea hearing] ... constitute a formidable


       4
         The Court notes that the plea form also inconsistently states that the petitioner is
pleading guilty to “child sexually abusive activity” despite the fact that he clearly pleaded
guilty to both charges.

                                            -14-
barrier in any subsequent collateral proceedings,” and [s]olemn

declarations in open court carry a strong presumption of verity.”

Blackledge v. Allison, 431 U.S. 63, 73-74 (1977). The record thus indicates

that the petitioner pleaded guilty to multiple acts which formed the bases

for his convictions. The petitioner’s convictions for child sexually abusive

material or activity, MICH. COMP. LAWS § 750.145c(2), and using the

computer/internet to commit that crime, MICH. COMP. LAWS

§ 750.145d(2)(f), thus do not violate the Double Jeopardy Clause.5 Habeas

relief is not warranted.

III.   Conclusion

       For the reasons stated, the Court concludes that the petitioner is not

entitled to federal habeas relief on his double jeopardy claim (or the other

unrelated claims raised in his habeas petition). Accordingly, the Court

DENIES relief on the double jeopardy claim and DISMISSES WITH

PREJUDICE the petition for a writ of habeas corpus.

       Before the petitioner may appeal the Court’s decision, a certificate of

appealability must issue. See 28 U.S.C. § 2253(c)(1)(a); Fed. R. App. P.



       5
        The Court notes that the multiple acts issue is a close one given the state court
record. Nonetheless, even if the Court were to find that the petitioner did not engage in
multiple acts, it would still conclude that his convictions do not violate double jeopardy
principles based upon the statutory language authorizing multiple punishments.

                                           -15-
22(b). A certificate of appealability may issue “only if the applicant has

made a substantial showing of the denial of a constitutional right.” 28

U.S.C. § 2253(c)(2). When a court denies relief on the merits, the

substantial showing threshold is met if the petitioner demonstrates that

reasonable jurists would find the court's assessment of the constitutional

claim debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484-85

(2000). When a court denies relief on procedural grounds without

addressing the merits of a claim, a certificate of appealability should issue if

it is shown that jurists of reason would find it debatable whether the

petitioner states a valid claim of the denial of a constitutional right and that

jurists of reason would find it debatable whether the district court was

correct in its procedural ruling. Id.

      While the Court believes that it has reached the right result in this

case on remand, reasonable minds could find the Court’s ruling on the

double jeopardy claim debatable such that the petitioner makes a

substantial showing of the denial of a constitutional right as to that claim.

Accordingly, the Court GRANTS a certificate of appealability on the double

jeopardy claim. The petitioner fails to make a substantial showing of the

denial of a constitutional right as to the previously-decided, unrelated

habeas claims in his petition and reasonable jurists could not debate the

                                        -16-
correctness of the Court’s procedural ruling as to those claims.

Accordingly, the Court DENIES a certificate of appealability as to those

previously-decided, unrelated habeas claims. This case is closed.

     IT IS SO ORDERED.

Dated: February 21, 2019

                                         s/George Caram Steeh
                                         GEORGE CARAM STEEH
                                         UNITED STATES DISTRICT JUDGE

                               CERTIFICATE OF SERVICE

                Copies of this Order were served upon attorneys of record on
                   February 21, 2019, by electronic and/or ordinary mail.

                                   s/Marcia Beauchemin
                                       Deputy Clerk




                                           -17-
